       Case 1:18-cv-00471-KG-LF Document 178 Filed 06/15/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

LINDA HAUCK,
as Personal Representative for
Deborah A. Chambers, deceased,

              Plaintiff,

v.                                                              No. CV 18-0471 KG/LF

WABASH NATIONAL CORPORATION,

              Defendant.

             ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

TUESDAY, JUNE 22, 2021, AT 1:30 PM. Counsel shall call the AT&T conference line at 1-

888-398-2342, using access code 9614892, to be connected to the proceedings.




                                           ___________________________________
                                           UNITED STATES DISTRICT JUDGE
